Citation Nr: 1421029	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an eligibility date prior to April 16, 2010, for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  


ATTORNEY FOR THE BOARD

J. Davitian, Counsel








INTRODUCTION

The Veteran served on active duty from March 1984 to July 1987, with periods of subsequent Army National Guard service from 2005 to 2010.  The appellant is the Veteran's son.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that the appellant was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill.  

The RO in Los Angeles, California, has jurisdiction of the Veteran's claims file. 


FINDING OF FACT

The Department of Defense (DoD) approved transfer of the Veteran's unused
Post-9/11 GI bill benefits, with a date of eligibility of April 16, 2010.


CONCLUSION OF LAW

The criteria for an eligibility date prior to April 16, 2010, for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), have not been met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West Supp. 2012); 38 C.F.R. §§ 21.9500, 21.9770 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, addresses VA's duties to notify and to assist a claimant in developing  information and evidence necessary to substantiate a claim.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post 9/11 GI Bill program.  38 C.F.R. § 21.9510. 

In this case, moreover, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129(2002); Dela Cruz v. Principi, 15 Vet. App. 143(2001); see also VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A; see Dela Cruz, supra.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

With respect to the appellant's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009 and the regulations are currently codified at 38 C.F.R. §§ 21.9500-21.9770 (2013). 

Under the Chapter 33 provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance under Chapter 33 and can transfer up to the full 36 months of his or her entitlement to a dependent.  38 C.F.R. §§ 21.9550, 21.9570. 

The June 2010 decision on appeal found that the appellant was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill.  It noted that the appellant had 5 months and 0 days of full-time benefits.  In reaching the decision, the RO relied on a May 2010 DoD determination that approved transfer of the Veteran's unused Post-9/11 GI bill benefits to member(s) of his immediate family.  DoD found that the date of eligibility was April 16, 2010.  

The appellant has requested that VA apply an effective date of August 1, 2009, for receiving Post-9/11 GI Bill benefits.  See May 23, 2011, correspondence.  However, DoD approves the transfer of entitlement to educational assistance under 38 U.S.C. Chapter 33, and assigns the date of eligibility.  See, e.g., 38 C.F.R. § 21.9570.  VA has no authority to revise such a DoD determination.  

In an issue such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement to an eligibility date prior to April 16, 2010, for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), is denied.  

ORDER

Entitlement to an eligibility date prior to April 16, 2010, for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


